Citation Nr: 0911062	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for residuals of a 
hysterectomy.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984, with a subsequent unverified period of service in the 
Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 decision by the RO in St. 
Petersburg, Florida that denied service connection for 
migraine headaches, and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a hysterectomy. A personal hearing was held 
before the undersigned Veterans Law Judge in December 2007.

The issues of service connection for migraine headaches and 
residuals of a hysterectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2004 RO rating decision that denied a claim 
of entitlement to service connection for hysterectomy was not 
appealed and is final.

2.  The evidence received since that February 2004 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a 
hysterectomy and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
hysterectomy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

II.  Analysis

In November 2006, the RO denied the request to reopen the 
claim.  Regardless of the determination reached by the RO, 
the Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

Service connection for a hysterectomy was previously denied 
in February 2004. Service connection was denied because the 
evidence did not show that the Veteran had a hysterectomy in 
service, or that a post-service hysterectomy was related to 
service.  It was noted that the available records showed no 
evidence of a hysterectomy or any associated disease process.

Evidence associated with the claims file prior to the 
February 2004 decision included:  service treatment records 
which reflect treatment for gynecological complaints, a few 
private medical records from the Mayo Clinic, and VA 
treatment records from February 2003 to January 2004.

Evidence associated with the claims folder after the February 
2004 decision includes:  VA treatment records from 2004 to 
2006, private treatment records from 1989 to 2008, statements 
from the Veteran, and the hearing transcript from the 
December 2007 Board hearing.

The private medical records associated with the claims folder 
subsequent to the February 2004 rating decision include 
medical records reflecting that the Veteran underwent a total 
abdominal hysterectomy in April 1992, as well as an operative 
laparoscopy with bilateral salpingo-oophorectomy and lysis of 
adhesions in March 1993.  Newly received evidence reflects 
post-service treatment for abdominal pain, menorrhagia, and 
endometriosis.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the veteran's post-
service hysterectomy and her gynecological complaints in 
military service.  Moreover, it is sufficient to establish a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that new and material evidence has been 
submitted, and the claim for service connection for residuals 
of a hysterectomy is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a hysterectomy is reopened.




REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claims for service connection for residuals of a 
hysterectomy and service connection for migraine headaches.

The Veteran essentially contends that she had gynecological 
problems during military service that later resulted in a 
hysterectomy during her period of reserve service, and that 
she began having migraine headaches during service, but they 
were not properly diagnosed at the time.

Given the Veteran's assertions, the RO should make an effort 
to verify the dates of all of the periods of active duty for 
training and inactive duty training from Reserve service.  
See 38 U.S.C.A. § 101 (2), (24).

A review of the claims file reflects that some of the 
Veteran's service treatment records are missing, 
specifically, her August 1984 separation medical examination 
from her period of active duty service and most of the 
service treatment records from her period of service in the 
Army Reserve.  The Veteran has indicated that her last duty 
station at the end of her service in the Army Reserve was in 
Fort Gordon, Georgia, "Company C, 5th Bn, 1st SSB USASCAFG. 
TRADOC. TC."  The Board finds that the RO must make another 
attempt to obtain any available service treatment records, 
including records from the Veteran's period of service in the 
Army Reserve.  38 U.S.C.A. § 5103A (c)(1).

Moreover, the Board finds that a medical examination is 
necessary to determine whether the total abdominal 
hysterectomy the Veteran underwent in April 1992 or her pre-
surgery diagnoses of menorrhagia and dysmenorrhea are 
etiologically related to her military service, to include the 
gynecological complaints manifested therein, including an 
August 1982 incident in which she passed inflamed necrotic 
endometrial tissue, and breakthrough bleeding noted in June 
1983.  A medical opinion is necessary in order to render a 
fully informed decision.  Therefore, a remand is necessary to 
obtain such an opinion.  38 U.S.C.A. § 5103A (d).

At her hearing in December 2007, the Veteran reported that 
she received relevant medical treatment from Dr. Sytes.  Such 
private medical records are not on file and must be obtained 
prior to appellate review.  38 U.S.C.A. § 5103A (b), (c).

The Veteran submitted additional pertinent records to the 
Board in January 2008, and has not waived RO review of such 
evidence.  Such evidence must therefore be reviewed by the RO 
prior to appellate review.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department and obtain verification of the 
exact dates and nature of all of the 
veteran's military service, including 
periods of active duty, active duty for 
training, inactive duty training, and 
other National Guard/Reserve service.  The 
RO should also ask the service department 
to provide all additional service medical 
records pertaining to all of the veteran's 
service.

2.  The RO should attempt to obtain any 
available service treatment records, 
including the Veteran's separation medical 
examination in August 1984, and any 
available service treatment records from 
the Veteran's period of service in the 
Army Reserve.  

3.  The RO should ask the Veteran to 
identify any other sources of VA or non-VA 
medical records (which are not already in 
her claims folder) regarding residuals of 
a hysterectomy or migraine headaches.  The 
RO should then obtain copies of the 
related medical records.  In particular, 
the RO should attempt to obtain relevant 
private medical records from Dr. Sytes.

4.  The RO should refer the claims file to 
an appropriate examiner with expertise in 
gynecology and have the examiner review 
the entire claims file, including the 
service treatment records and post-service 
treatment records, and render an opinion 
as to the following:

a.	Is it more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that:  (1) the total abdominal 
hysterectomy the veteran underwent in 
April 1992 is related to her military 
service, to include the gynecological 
complaints manifested therein; and/or (2) 
the veteran currently suffers from 
residuals of a hysterectomy that is 
related to her military service.

b.	Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.	A rationale must be provided for all 
opinions provided.  If the questions above 
cannot be determined on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

d.	The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal, including all evidence received 
after the statement of the case.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
Veteran and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


